Citation Nr: 0415719	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  98-16 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from April 1969 to December 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision by the Newark, 
New Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA) denying service connection for PTSD.  

In December 2003 the veteran appeared at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.


FINDING OF FACT

Credible supporting evidence of claimed PTSD stressors is not 
shown.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  This legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R. §§  3.102, 3.156(a), 3.159 and 3.326(a)).  The 
intended effect of the regulations is to establish clear 
guidelines regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.  
The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Without conceding the correctness 
of Pelegrini, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.  

In the present case a substantially complete application for 
service connection for PTSD was received in June 1996.  
Thereafter, in a rating decision dated in January 1998 that 
issue was denied.  In April 2001, the RO provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence would be obtained by VA, and the 
need for the veteran to submit any evidence in his or her 
possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  

The Board concludes that the Court in Pelegrini has left open 
the possibility of a notice error being found to be non-
prejudicial to a claimant.  To find otherwise would require 
the Board to remand every case for the purpose of having the 
AOJ provide a pre-initial adjudication notice.  The only way 
the AOJ could provide such a notice, however, would be to 
vacate all prior adjudications, as well as to nullify the 
notices of disagreement and substantive appeals that were 
filed by the veteran to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing an AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
without providing any deference to the AOJ's decision.  As 
provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in April 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
supplemental statement of the case was provided to the 
appellant.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

Also concerning the veteran's claim of service connection for 
PTSD, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulations.  The record in this case includes 
the veteran's service medical and administrative records, 
Social Security Administration records, and VA treatment 
records.  VA has tried to obtain additional military 
information to help support the veteran's claim.  With regard 
to providing assistance to the veteran it is also noted that 
he has been notified of the applicable laws and regulations 
which set forth the criteria for entitlement to service 
connection.  The discussions in the rating decisions and 
statements of the cases have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought. Considering the foregoing, the Board 
therefore finds that the notice requirements of the new law 
and regulation have been met and an adjudication of the 
appeal at this juncture is proper.    

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a). 

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

Where a veteran served 90 days of more during a period of war 
and a chronic disease, such as a psychosis, becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service. 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy and that the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 C.F.R. § 3.304(f).

The determination as to whether the veteran engaged in combat 
with the enemy is made, in part, by considering military 
citations that expressly denote as much. Doran v. Brown, 6 
Vet. App. 283, 289 (1994).  The Court has held that the Board 
may not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted. See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat- related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service." Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994). The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor. Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor. Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

I.  Factual Background

Service administrative records, including the veteran's DD 
214, Report of Transfer or Discharge, confirm that he served 
in the United States Army, and that he served approximately 7 
months in the Republic of Vietnam, from April to October 
1970.  The veteran's last duty assignment was listed as being 
with the 147th Lt. Equip. Maint. Co. (CS) USARPAC.  His 
military occupational specialty was listed as: TAC M/W Sys. 
Opr.  Maint.  The related civilian occupation was listed as: 
Radio Operator.  The veteran received the National Defense 
Service Medal; the Vietnam Service Medal; the Vietnam 
Campaign Medal with 60 Device; and the Sharpshooter Badge, M-
14.  Service records do not reflect any combat awards, 
citations or medals.

Service medical records are negative for any complaints, 
findings or treatment referable to a psychiatric or mental 
disorder.  

A VA mental disorder examination was performed in August 
1994.  The veteran complained of depression, sleep 
disturbance, anxiety, and social withdrawal.  The veteran 
indicated that while he did not come under fire in Vietnam, 
on two occasions he saw the corpses of soldiers killed in 
battle which was frightening and stressful, but that he was 
able to handle it.  The diagnoses were: Depressive disorder, 
recurrent and alcohol dependence.

In a December 1994 statement from the veteran he reported 
that he had no direct contact with the enemy while in 
Vietnam, but on tours he found dead and wounded soldiers 
which depressed him.  

A rating decision dated in June 1995 denied the veteran's 
claim of service for depressive disorder.

In a statement dated in October 1995 the veteran reported 
that his tours and experiences in Vietnam included:  Long 
bien, repair communication equipment; Ben-hoa, repair 
communication tower one week; Saigon, repair communication 
equipment on Saigon Harbor, ships and MP boats; Quan-Loi, 
repair communication equipment where he saw many casualties, 
Vietcong and Americans; Van-ish, repair communication 
equipment, where he saw many casualties, Vietcong and 
Americans; Saigon Restaurant was bombed 100 feet from him, 
with a lot of casualties.  The veteran stated that he was in 
Long bien hospital for two weeks for depression and 
schistosomiasis. 

VA clinical records dated in 1997 reveal treatment for PTSD.

In a June 1997 memorandum from the chief of a VA mental 
hygiene clinic the veteran was diagnosed with PTSD with 
recurrent major depression episodes and psychotic features.  
It was indicated that the veteran's PTSD symptoms bothered 
him frequently, and that he was not sleeping well.  This 
diagnosis was repeated in a September 1997 memorandum from 
the same physician.

A September 1997 VA mental disorders exam diagnosed PTSD and 
major depressive disorder with paranoid features secondary to 
PTSD.  His GAF score was 35.  A September 1997 VA general 
medical examination also diagnosed PTSD.

In a November 1998 letter from the RO, the veteran was 
requested to provide information regarding his units of 
assignment during reported stressful events, and the specific 
stressful event the claimed, with exact dates and places, and 
the names of casualties with their names, ranks, and units 
and exact dates.   

VA clinical records dated from May through October 1999 show 
that the veteran received treatment for depression, PTSD, and 
alcohol dependence. 

A statement from a VA physician received in December 1999 
indicates that the veteran was treated for PTSD.

Social Security Administration records received sometime 
after May 2000 reveal that the veteran was rated as disabled 
with a primary diagnosis of PTSD and a secondary diagnosis of 
depression from January 1996.  

In October 1995 the veteran was admitted to a VA hospital for 
PTSD and alcohol dependence. 

In an April 1997 Vet Center social evaluation, PTSD was 
diagnosed.  It was reported that the veteran's thoughts about 
combat experiences in Vietnam and his difficulty sleeping had 
caused him hardship since service.      

In November 2001, the RO requested verification of the 
veteran's stressors from the US Armed Services Center for 
Research of Unit Records (USASCRUR).  A July 2003 telephonic 
response indicated that no information was on file and 
resubmitted additional information was required.     

A personal hearing was held at the RO in December 2003 
conducted by the undersigned Acting Veterans Law Judge.  The 
veteran testified that during service from 1969 to 1970 he 
was a communications mechanic, and he repaired high tech 
equipment. He stated that on occasion he was required to go 
into the field and three times he was exposed to wounded and 
dead persons.  The veteran testified that the events caused 
depression and nervousness.  He stated that he complained 
about depression when he was hospitalized in Long Bihn for 
schistosomiasis. The veteran averred that he sought treatment 
at the VA in 1971 and he experienced nightmares of dead 
people. He then began drinking alcohol to self medicate.  The 
veteran testified that he was currently receiving treatment 
for PTSD and he had had a VA examination.  He stated that he 
was sent to a hospital during service because he was losing 
weight, and that's when a parasite was found in his body.    
      
II. Analysis

Preliminarily, it must be noted that there is no evidence 
that shows a psychiatric or psychotic disorder during service 
or within one year after service.  Service connection for a 
diagnosed depressive disorder was denied by the RO in June 
1995.

The evidence of record shows that 24 years after discharge 
from service, the veteran had psychiatric problems initially 
diagnosed as depressive disorder and alcohol dependence in 
1994.  During and since that time the veteran has asserted 
that while in service in Vietnam he was subjected to viewing 
casualties and corpses.  More recently, the veteran has 
received psychiatric treatment and is in a PTSD program.  

Several VA physicians have diagnosed the veteran with PTSD, a 
requirement of 38 C.F.R. § 3.304(f).  Clinicians of record 
have linked the veteran's reported service stressors, through 
medical evidence, to his current PTSD symptoms, which meets 
another criteria of service connection for PTSD pursuant to 
38 C.F.R. § 3.304(f).

However, 38 C.F.R. § 3.304(f) also requires credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  While the veteran served in Vietnam 
during the Vietnam War, there is absolutely no evidence that 
shows the veteran was involved in combat during service.  
There is no evidence that he received any combat awards or 
citations, and he has repeatedly stated that he was not 
involved in action with the enemy.  If claimed stressors are 
not combat related, a veteran's lay testimony regarding such 
stressors is insufficient to establish their occurrence and 
they must be corroborated by "credible supporting evidence". 
Dizoglio, 9 Vet. App. at 166 (1996).

The RO requested, on several occasions, that the veteran 
provide detailed and specific information concerning his 
reported service stressful events.   In fulfillment of its 
duty to assist, the Board sought corroboration of the 
veteran's stressors from the USASCRUR.  However, response 
from USASCRUR indicates that no information was available 
based on the sparse information the veteran provided.  

As a result, despite a clear diagnosis of PTSD and medical 
evidence of a link between current symptomatology and the 
specific claimed in-service stressor, there is no 
corroborating evidence of an in-service stressor.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In this case the Board is compelled to 
conclude that the weight of the evidence is against the 
veteran's claim.  Service connection for PTSD is not 
warranted.
    

ORDER

Entitlement to service connection for PTSD is denied. 





	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



